Judgment unanimously affirmed. Memorandum: The court correctly refused defendant’s request to charge the jury that it should acquit if it found that defendant believed that he owned the boat mold in question. If he believed that he owned the mold, defendant could be found guilty of insurance fraud if he falsely reported that the mold had been stolen when he knew that it had been borrowed by Klein.
Upon reviewing the record, we conclude that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from judgment of Livingston County Court, Cicoria, J.—insurance fraud, first degree.) Present—Dillon, P. J., Doerr, Boomer, Davis and Lowery, JJ.